Title: To Alexander Hamilton from Joseph Whipple, 26 December 1793
From: Whipple, Joseph
To: Hamilton, Alexander


Portsmouth [New Hampshire] December 26, 1793. “I received your favor of the 9th Instant.… On estimating the Allowances to Vessels licensed after the last day of May for the Cod Fishery & those licensed before that date & since the 1st. of January last which were intended for that Fishery I find the amount to be 2497 ³⁰⁄₁₀₀ Dollars, as it is probable Some of the Vessels licensed may fail in the requisite Vouchers authorizing the payment of their Allowances, I conceive it will rather fall Short than exceed that Sum.…”
